Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senthilkumar et al.(Macromol.Chem.Phys. Doc).
	Senthilkumar et al. discloses polyurethane prepared in reacted form from a Schiff base-containing chain extender and a polyurethane forming materials comprising a polyisocyanate, including MDI, and a diol, including PTMG-2000  (see schemes 2 & 3, as well as the entire paper). Owing to the closeness of the make-up and the fact that a physical material is provided, it is held that the product formed by Senthilkumar et al. is suitable for a polishing layer and/or is a polishing layer [claim 21] to any degree that is required by the claims.  Owing to the closeness of the manner in which the products are formed it is held that the Schiff base is in a side chain of the formed structure of Senthilkumar et al. to some degree sufficient to meet the requirements of applicant’s claim 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over December et al.(7,772,334).
	December et al. discloses film forming coating compositions that may comprise polyurethane prepared from polyisocyanate and polyols and crosslinker/chain extender inclusive of the N,N'-bis(salicylidene)ethylenediamine [note: claim 19] crosslinker/chain extender defined by applicants’ claims (see column 8 lines 25-54, column 22 lines 44-55 and Claim 6).  Owing to the closeness of the make-up and the fact that a physical material is provided, it is held that the coated products formed by December et al. are suitable for a polishing layer and/or may be considered polishing layers [claim 21] to any degree that is required by the claims.  
	Though the Schiff base, N,N'-bis(salicylidene)ethylenediamine, selection is not particularly required by December et al., its selection is provided for by December et al. for the purpose of providing suitable crosslinking/extender effects (see claim 6).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the N,N'-bis(salicylidene)ethylenediamine/Schiff base crosslinker/extender selection of December et al. in the preparations of December et al. for the purpose of imparting its disclosed chain extending/crosslinking effect in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  As to claim 20, owing to the closeness of the manner in which the products are formed it is held that the resultant incorporation of the Schiff base in a side chain to some degree sufficient to meet the requirements of this claim would necessarily follow from that which is provided for by December et al. 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over December et al.(7,772,334)  as applied to claims 16-21 above, and further in view of Kim et al.(2010/0173573).
	December et al. differs from applicant’s claim 22 in that it does not particularly disclose products of non-woven fabrics coated/impregnated with its disclosed coating materials.  However, Kim et al. discloses it to be known to impregnate non-woven fabric for purposes of producing polishing layer materials (paragraph [0010]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have coated a layer of non-woven fabric material as provided for by Kim et al. with the coating material of December et al. for the purpose of achieving a suitable polishing layer material in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765